MAY ASSIZES, 1798.Landlord cannot support an ejectment against his lessee, without a forfeiture of the lease.Ejectment for a messuage and 307 acres of land in Tyrone township.The court observed, that this species of action is in its nature merely possessory, and an ejectment cannot be supported by a landlord against his own lessee, during the term demised, without a forfeiture thereof. If the defendants have infringed the convenants in the lease, or have been guilty of waste, they are punishable in other actions ; but it does not appear at present that they have incurred a forfeiture of. their interest. The lease to the nominal plaintiff is not within the words or intention of the lease ; but it would be otherwise, if a new bona fide lease or sale for valuable consideration, had been made by the landlords,, and notice has been given thereof previous to the commencement of the suit.The plaintiff suffered a nonsuit, with leave to move for a new trial, for misdirection, if .the counsel should think proper.